 ACE EXPORT PACKING CO., INC.305The fact that the Company followed the contract and that the discharge wasupheld under its grievance procedures does not, of course, preclude finding that thedischarge constituted an unfair labor practice, since the Board's power to preventunfair labor practices is not affected by any other means of adjustment or preven-tion,whether established by agreement, by law, or otherwise.Section 10 (a);Columbus Iron Works Company,107 NLRB 1354, and cases there cited; cf.Wert-heimer Stores Corp.,107 NLRB 1434.The Trial Examiner therefore adheres to and readopts his previous findings of fact,conclusions of law, and recommendations.ACE EXPORT PACKING CO.,INC.andUNITED ELECTRICAL,RADIO &,.MACHINE WORKERS OFAMERICA.Case No. 13-CA-V08. July 22.-1954Decision and OrderOn November 19, 1953, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in and is not engaging in theunfair labor practices alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forth in the copy-of the Intermediate Report attached hereto. Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supporting-brief, and the Employer filed a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed ^.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the General Counsel's exceptions and brief, the,Employer's brief, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.[The Board dismissed the complaint.]1 The General Counsel excepts to the Trial Examiner's rulings excluding the introduc-tion of background evidence purporting to show antiunion animus of the RespondentWith-out deciding on its merits the correctness of this ruling, we find that, as the discharge wadfor cause, the ruling is not, in any event, prejudicialIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a first amended charge filed on September 22, 1952, by United Electrical,,Radio & Machine Workers of America, herein called the Union, the. General Counsel_for the National Labor Relations Board by the Regional Director for the Thirteenth_Region (Chicago, Illinois), issued his complaint dated April 29, 195,3, against AceExport Packing Co., 'Inc., herein called Respondent, alleging that R';spondent had_engaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National-Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies ofcomplaint and notice of hearing were duly served upon Respondent and the Union.With respect to the unfair labor practices the complaint alleged, in substance thatRespondent on September 16, 1952, discharged Robert Green because of his mem-bership in and activity on behalf of the Union.On May 11, 1953, Respondent filed.its answer in which it admitted certain allegations of the complaint as to the natureof its business, but denied the commission of any unfair labor practices,109 NLRB No 49. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, 'a hearing was held before me at Chicago,Illinois, on September8, 9, and 11, 1953. The parties were represented by counsel and participated in thehearing.Full opportunity was permitted to examine and cross-examine witnessesand to introduce evidence pertinent to the issues.At the conclusion of the hearingthe parties waived oral argument but were given until October 1 to file briefs. Sub-sequently the time in which to file briefs was extended by the Chief Trial Examinerto October 19.On this date briefs were received from the General Counsel andRespondent.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACTL THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation engaged in the packing and shipping ofvarious products from its office and plant in Chicago, Illinois.During the year 1952,Respondent packed at its plant and caused to be shipped to points outside the Stateof Illinois products valued in excess of $180,000.II.THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labor organizationadmitting employees of Respondent to membership.III.THE ALLEGED.DISCRIMINATORY DISCHARGEA. Green's role in the UnionRobert Greenisanelectrician.He first began working for Respondent as anindependent contractor in about 1951.A year or so later Respondent regularlyemployed him as a maintenance man.He had no regular schedule of hours, it beingunderstood that he could continue to do private electrical contracting work on theside, but in practice he put in a substantial workweek, occasionally taking a fewdays off to do outside jobs.In August 1952 several of the employees, including Green, became interested inunion organization and obtained membership application cards from a union repre-sentative.Several were passed out at the plant, but none by Green.A few dayslaterGreen, Billy Macklin, and Walter Huguley, other employees, drove in Green'scar to interview prospects at their homes, and a meeting was arranged at the Planta-tion Cafe.About 25 employees showed up at the meeting, but no representative oftheUnion appeared.At about 6 o'clock in the evening, after the gathering haddispersed, Green went to the plant where he spoke with William Vignola, Respond-ent's president, who asked him whether he had been to the meeting and who waspresent.Several days later Vignola asked Green if he had been at a neighboringliquor store in the course of organizing a union, and Green denied that he had.Vignola then, according to Green, whose testimony in this respect I credit, stated thathe had obtained information to that effect from Jack Rogers, another employee, andthat he had not believed Rogers and, in effect, believed Green.On a later occasion,however, Vignola accused Green of having voted for the Union in a poll whichRespondent had conducted inside the plant.'Vignola admitted that while testitying that he had been informed by employeeRogers that Green was interested in the Union, and testified to several conversationswithGreen around the middle of August in which the Union was discussed.Vignola's testimony, however, is that while he knew that other employees weresympathetic to the Union he believed that Green, on the contrary, was opposed toit.For example, his testimony is that on August 14 he had a conversation withGreen in which Green, after relating various personal problems of his own, broughtup the subject of the Union saying that he did not understand why the employeesi Respondent's conduct of this poll and the discharge of Macklin and I3uguley during theweek of August 11, form the subject matter of the original charge herein.Respondent andthe Regional Director on September 15 entered into a settlement agreement pursuant towhich these employees and others discharged about August 15, whose names were includedIn an additional charge, were reinstated and the customary notice was posted in Respond-ent's plant.At the hearing, the General Counsel attempted to go into the circumstancessurrounding these previous discharges and the poll, for the purpose of "background" evi-dence.I sustained objections to this general type of evidence, and permitted the GeneralCounsel to introduce only background evidence directly concerning Green himself. ACE EXPORTPACKING CO., INC.3Q7wanted itand that they were a bunch of "idiots."Vignolafurther testified thatGreentold him about themeeting at the PlantationCafe beforeit took place.' Headmitted asking Green several timeswhether hewas organizingfor the Union, butinsistedthat Green told him he was not, and that he believed Green and that Greenwas keepinghim posted on the Union's activities.His testimony is that the firstknowledge he had that Green himself was favorable to the Union was when he methim at the office of the Regional Director at the time Green filedthe amendedcharge.B. Green's dischargeBetween August 29 and September 1, 1952, Green approached Vignola and askedfor a 2 weeks' leave of absence to do other jobs for other employers, and his requestwas granted.Vignola's credited testimony is that he told Green at that time thathe must keepVignola personally informed as to his whereabouts in the event that hewas needed at the plant for maintenance work during his absence.His further testi-mony is that on one occasion during this time he needed Green and called him attwo places where he knew Green had been working, as well as at his home, but wasunable to reach him.During the 2-week period, being unable to reach Green, hereplaced him with someone whom he believed would be more regular in his work.Accordingly, when Green returned to work on September 16 Vignola told him thathis services could no longer be used.Catania, plant supervisor, called as a witness by the General Counsel,2 testifiedthat when Green went on leave he left word of his whereabouts with him, Catania,and that whenever Green's services were needed he was successful in contacting him.He testified that these occasions were 3 or 4 in number and that pursuant to callGreen came to the plant and performed the necessary work, once repairing a pump,on another occasion an electric saw, and on a third working on the wiring to the timeclock transformer.According to Catania, when Green worked on the time clockVignola himself was present and saw him so engaged.Catania was not clear as tothe precise time of Green's leave of absence, but was sure that these visits to theplant occurred during it.Erskine Hillary testified that he saw Green in the plant during his leave of absenceand saw Green near the time clock with Vignola standing beside Green.He placedthis as on Monday, September 1 or 8. Oma Lamb testified that she worked on theday shift every day during the 2 weeks in question, receiving a check for each weekamounting to about $39, and that she saw Green in the plant during this period.Green himself testified that he did the above-described work and that it was hisrecollection that when he came in to work on the time clock it was pursuant to atelephone call from Macklin, and that he spoke to Vignola on that occasion.Catania fixed the repair of the time clock as taking place on 1 of the 2 Fridaysduring the first 2 weeks of September. Both he and Green described a heavy rainwhich ran down through the roof near the time clock, Catania's opinion being thatthis had occasionedthe trouble.The evidence does show clearly that Green worked at the plant on Thursday, Sep-tember 4, from 1:14 a. in. until 7:14 a. in.This was the only occasion on whichGreen punched the time clock during his leave of absence, and the only time forwhich he was remunerated.Asked why he was not paid for the other time that heassertedly spent in the plant, his testimony was, in effect, that he did not alwayscharge for such services.Vignola's credited testimony is that he did not become aware of the night workdone by Green on September 4 until about September 22, when he had occasion tocheck Green's timecards.Respondent introduced in evidence Weather Bureau records for the month ofAugust and September 1952, taken at approximately 20 recordingstationslocatedthroughout the Chicago area, which state that there was no measurable rainfall dur-ing the 12-day period between September 2 and September 15. The Bureau charac-terized this month as "exceedingly dry."The records do indicate, however, a rathersevere rain storm on August 20, prior to Green's leave of absence.Respondent also introduced in evidence an order for repairing Respondent's roof,together with a 5-year guarantee, given upon completion of the work, indicating thatitwas completed on September 3, 1952, a time prior to the occasion on which Ca-tania and other witnesses testified there was a heavy rainfall which necessitatedGreen's comingto the plant to work on the time clock.Vignola testified that afterSeptember 3 the roof was completely watertight.s Catania himself was discharged by Respondent during the latter part of September 1952334811-55-vol 109-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's timecards show that,contrary to her testimony,Lamb worked only3 days during the entire period from August 29 to September 14.As to Macklin,whom Green said he thought telephoned him to come to the plant,the charge hereinand the settlement agreement both indicate that he was discharged by Respondenton August 14, and was not reinstated as an employee until after the settlement agree-ment of September 15.Hence,he could not have been at the plant as an employeeduring the period in question.ConclusionsI am of the opinion and I find,that Catania,Hillary,Lamb,and Green himselfare mistaken,or untruthful,in their testimony that Green came to the plant morethan once during his 2-week leave of absence,the one exception being the night workperformed on September 4. I am convinced that the heavy rainfall which madesuch an impression on Catania and Green,and which is associated in their testimonywith the failure of the time clock,was prior to September.Furthermore,Ifind difficulty in believing that Green on 2 or 3 occasions wouldhave performed a considerable amount of work for which he was not paid. I con-clude that he was in the plant only once during the 2-week period,and then withoutVignola's knowledge.These findings lead me to credit Vignola's testimony that he unsuccessfully at-tempted to contact Green during his leave of absence, when he needed him.More-over,I credit Vignola's testimony that although he knew that Green was associatingwith union people, and had attended the abortive meeting at the Plantation Cafe,he believed that Green in fact was not in favor of the Union but was cooperating withVignola in opposing it.Too, I find it somewhat strange that Respondent did notdischarge Green at the same time it discharged Macklin and others,ifhe indeedbelieved that Green was active in the Union.In sum,I find that Respondent didnot discharge Green because of his union activities,but for legitimate businessreasons.CONCLUSIONS OF LAW1.Ace Export Packing Co.,Inc., is and at all times relevant,herein was engagedin commerce within the meaning of Section 2 (6) and(7) of the Act.2.United Electrical, Radio & Machine Workers of America is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.Respondent has not engaged in and is not engaging in any unfair labor prac-tices within the meaning of the Act.[Recommendations omitted from publication.]SEMON BACHE & COMPANYandLOCAL 528, GLASSBEVELERS,MIRRORWORKERS, CUTTERS & MITRE CUTTERS UNION,BROTHERHOOD OFPAINTERS, DECORATORS & PAPERHANGERS OF AMERICA, AFL, PETI-TIONER.Case No. 2-RC-6649. July 22,1954Decision and DirectionPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on April 9, 1954, under thedirection and supervision of the Regional Director for the SecondRegion, among the employees in the stipulated unit.Upon conclu-sion of the balloting, the parties were furnished with a tally of bal-lots which showed that of approximately 162 eligible voters, 144 castvalid ballots, of which 72 were for the Petitioner, 70 for the Inter-venor,' and 2 for neither participating Union.There were 10 chal-lenged ballots, a number sufficient to affect the results of the election.1Semon Bache Employees Association.109 NLRB No. 41.